Citation Nr: 1629729	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

In his April 2012 VA Form 9 (substantive appeal), the Veteran requested a Board hearing; he withdrew the request in December 2014 and September 2015 statements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran underwent a VA examination in January 2011 to determine the etiology of his erectile dysfunction.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The VA examiner was specifically asked to provide an opinion regarding whether erectile dysfunction was related to service or caused or aggravated by service-connected diabetes mellitus.  The examiner stated that the Veteran had psychogenic impotence.  The examiner did not provide adequate rationale for why he opined that erectile dysfunction was not caused or aggravated by service-connected diabetes mellitus.  Therefore, the Board finds that the January 2011 examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310.  For this reason, the Board directs an additional examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the erectile dysfunction on appeal; this specifically includes treatment records from the Gulf Coast Veterans Health Care System from September 2010 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent and etiology of his current erectile dysfunction.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current erectile dysfunction is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current erectile dysfunction is proximately due to his service-connected diabetes mellitus?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current erectile dysfunction has been aggravated by his service-connected diabetes mellitus?

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




